DETAILED ACTION
Claims 4-6, 8-10, 13, 14 and 21-23  are pending as amended on  3 August 2021, claims 1-3, 7, 11-12 and 15-19 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments as well as the Declaration under 37 CFR 1.132 of Dustin J. Richard, all filed on 3 August 2021 have been entered and fully considered.

Response to Amendment and Arguments
The amendment to the claims filed on 3 August 2021 does not comply with the requirements of 37 CFR 1.121(c) because the claim identifiers for claims 7, 11 and 12 are incorrect as these claims are withdrawn from consideration in view of  Applicant’s response to restriction requirement filed on 12 January 2021 . 
Since the reply filed on  3 August 2021 appears to be bona fide, as a courtesy to applicant and in the interest of compact prosecution, the amendment has been entered and fully considered. 
Applicant’s amendment does not distinguish from US Patent 7493955(Gupta) or US2017/0362488A1 (Young) in view of newly discovered evidence of the surface area of activated carbon as disclosed in US2016/0060114A1 (Miller).
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that the claimed surface area of greater than 100 m2/g is critical to achieve good flowability at high loading, however, both Gupta and Young teach activated carbon dry carrier, which is known to have a surface area in excess of 500 m2/g as evidenced by Miller ([0005]). 
	 
	
 	With respect to Gupta,  Gupta teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process of mixing liquid with dry carrier (Gupta, col.6, line 10-15).  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. (the composition releasing the hydrophobic liquid when mixed with an oil base phase to form an invert emulsion) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim Rejections - 35 USC § 102

Claims 4-6, 8-10, 13-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Young as evidenced by Patel, Miller,  Product DATA sheet of SIPERNAT and  Safety Data Sheet of MI-SWACO.
Regarding claims 4-6 and 8-10,  Young teaches a composition comprises liquid additives  adsorbed or absorbed into a dry carrier ([0009]), wherein the liquid additive is exemplified as VERSAWETTM ([0031]),  which is oxidized tall oil as evidenced by Patel (col.11, line 10-15), and the dry carrier includes activated carbon ([0010]),  which  is known to have a surface area in excess of 500 m2/g as evidenced by Miller ([0005]), which meets the claimed surface area.
Additionally, Young exemplifies SIPERNAT22  as a dry carrier ([0026]), which has a surface area of about 180 m2/g as evidenced by the Product DATA sheet of SIPERNAT, which also meets the claimed surface area of greater than 100 m2/g. 
Young exemplifies forming an invert emulsion by mixing a wetting agent loaded onto a powder with diesel and releasing the  wetting agent ([0006], [0018] and [0031]).
Regarding claim 13, Young teaches the liquid additive includes rheology modifiers ([0013]), exemplified as EMI-1005 ([0026]), which is an oil-soluble liquid as evidenced by the EMI-1005 safety data sheet of MI SWACO.
Regarding claims 21-23, Young exemplifies  that the substrate has liquid additive is loaded in an amount of  60% ([0031]), which meets the claimed amount. .  
	
	
Claims 4-6, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Gupta as evidenced by Miller.
Gupta teaches a composite comprising a liquid well treatment agent adsorbed onto a adsorbent such as activated carbon (col.2, line 5-10 and 25-30 and col. 3, line 3-5), which  is known to have a surface area in excess of 500 m2/g as evidenced by Miller ([0005]).

	Regarding the limitation of “ the composition releasing the hydrophobic liquid when mixed with an oil base phase to form an invert emulsion”,  Gupta teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process of mixing liquid with dry carrier (Gupta, col.6, line 10-15), and  the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. (the composition releasing the hydrophobic liquid when mixed with an oil base phase to form an invert emulsion) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claim Rejections - 35 USC § 103
Claims 21-23  are  rejected under 35 U.S.C. 103 as being unpatentable over Gupta as evidenced by Miller .
The teachings of Gupta as evidenced by Miller  are set forth above. 
 Regarding claims 21-23, Gupta further teaches the weight ratio of the well treating agent  to the adsorbent material is about 90:10 to 10:90, i.e., the well treating liquid is present in an amount of 10 to 90 wt.%, which encompasses the claimed amount.
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768